DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 9/18/2020 has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US2011/0185491A1).  With respect to claim 1, Roberts discloses a submergible stool in Figure 1a comprising: a body including a top (106), a bottom (102) spaced from the top (106) and a sidewall (104) extending between the top and the bottom and defining an enclosed interior cavity extending between the top, the bottom and the sidewall; a first aperture (108) formed in the side wall proximate the bottom and extending from the enclosed interior cavity to an exterior of the stool; and a second aperture (108) formed in the sidewall proximate a top and extending from the enclosed interior cavity to an exterior of the stool, wherein the apertures are positioned such that when the stool is place in a body of water, the water will flow into the interior cavity through the first aperture and air will be force out of the second aperture and the stool will sink to the bottom of the body of water in an upright position (see paragraph [0033]).  With respect to claim 2, further comprising an additional first aperture formed in the sidewall proximate the bottom and opposite the first aperture and extending from the enclose cavity to an exterior of the steel.  With respect to claim 3, further comprising a recess (note the concave curvature of the side wall best shown in Figure 1a, extending inwardly from an outer surface of the sidewall at bottom (102) and including a bottom surface (which is sloped downward toward an outer edge) and a rear wall extending upwardly and inwardly toward center for pedestal portion from a rear edge of the bottom surface.  With respect to claim 4, the bottom surface slopes downwardly from the rear edge to a front edge (formed at top lip of base bottom (102)).  With respect to claim 7, a peripheral wall formed on portion (156) (see embodiment in Figure 1b) that is extending upwardly about a portion of the top and defining a seat. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US2011/0185491A1) in view of Delehanty (US 2009/0134551 A1).  As disclosed above, Roberts reveals all claimed elements with the exception of a textured surface on a bottom surface of the recess or the seat.  Delehanty discloses providing texture in an article to create a non-slip surface of an aesthetic variety (see paragraph [0037]).  It would have been obvious to one of ordinary skill to add texture to any of the surfaces of Roberts since such a modification provides a non-slip feature and an aesthetic feature as taught by Delehanty.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US2011/0185491A1) in view of Hennessy (10,849,821).  As disclosed above, Roberts reveals all claimed elements with the exception of a cleanout port and port plug.  Hennessy teaches a soaking chair that is capable of filling with water.  To effectively drain the water from an interior space within the chair, a plug element (122) is moved to allow for the water to flow out of a port.  It would have been obvious to add such a plug element (122) and port to the bottom surface of the bottom (102) since such a provision would enable fast and efficient draining of water from the device and also help enable the interior cavity to more easily dry thereby inhibiting the growth of mildew.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US2011/0185491A1) in view of Gossett (US 2013/0031712).  As disclosed above, Roberts reveals all claimed elements with the exception of a plurality of weight received in a lower cavity.  Gossett teaches a base element (30) with a cavity formed therein and filling said cavity with “fill” which constitutes a plurality of weights.  It would have been obvious to add receptacles filled with fill/weight as taught by Gossett to the base disclosed by Roberts.  Gossett teaches that such fill can be used in addition to water that flows into the base to support the seating system.  The addition of weight/fill would also make the system stable outside of the water prior to being submerged.

Allowable Subject Matter
Claims 5, 8-9, 11-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kane (2012/0175919) (submergible furniture with apertures); Spring (20110283454) (underwater support for person) and Switzer (20070236060).






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636